Citation Nr: 1048047	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  03-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD) from January 9, 1995 to May 
7, 2003, and 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  The 
Veteran was awarded the Combat Infantryman's Badge for service in 
the Republic of Vietnam (RVN).  Effective May 2003, the Veteran 
is in receipt of a total disability evaluation based on 
individual unemployability.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  By that rating action, the RO 
effectuated a June 2002 Board decision and awarded service 
connection for PTSD; an initial 10 percent rating was assigned, 
effective from January 9, 1995--the date VA received the 
Veteran's initial claim for compensation for this disability.  
The Veteran disagreed with the RO's July 2002 rating action.  

After the Veteran disagreed with the initial 10 percent 
evaluation, the RO increased the rating to 30 percent, effective 
January 9, 1995.  By a February 2004 rating action, the RO 
increased the rating to 70 percent, effective May 8, 2003 (the 
date of a VA examination report).  However, as the RO's 
assignment of 30 and 70 percent evaluations do not represent a 
total grant of benefits for the periods on appeal, the initial 
evaluation claim remains before the Board. AB v. Brown, 6 Vet. 
App. 35 (1993).

In a September 2005 decision, the Board denied the Veteran's 
initial rating claim.  The Veteran appealed to the Court of 
Appeals for Veterans Claims, which vacated the Board's decision 
with respect to the initial evaluation claim (an earlier 
effective date was not applied) in a November 2006 Order.  In 
June 2007, and in accordance with the November 2006 Court Order, 
the Board remanded the claim on appeal to the RO for additional 
development.  





FINDINGS OF FACT

1.  The factual and medical evidence being in approximate 
balance, for the period from January 9, 1995 to February 29, 
1996, the competent and probative medical and factual evidence of 
record indicates that the Veteran's PTSD was characterized by 
symptoms of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

2.  The factual and medical evidence being in approximate 
balance, for the period from January 9, 1995, the competent and 
probative medical and factual evidence of record indicates that 
PTSD precluded the Veteran from securing or following a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  With application of the benefit of the doubt in the Veteran's 
favor, for the period from January 9, 1995 to February 29, 1996, 
the criteria for an initial 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.129, 4.132, 
Diagnostic Code 9411 (1996).

2.  With application of the benefit of the doubt in the Veteran's 
favor, for the period from January 9, 1995 to February 29, 1996, 
the criteria for an initial total disability rating based on 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.16(c) 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

In November 2007, and pursuant to the Board's June 2007 remand 
directives, VA examined the Veteran to determine the current 
severity of his service-connected PTSD.  A copy of the 
examination report is contained in the claims files.  Given these 
matters of record, the Board finds that the Appeals Management 
Center (AMC) has substantially complied with the Board's June 
2007 remand directives for the initial evaluation decided in the 
decision below.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  Accordingly, the Board finds that there is no 
further assistance that would be reasonably likely to 
substantiate the initial evaluation claim analyzed below.

Moreover, in this matter the Board is essentially granting a 
total disability evaluation based on individual unemployability 
effective the date of the Veteran's claim.  Given this factor, 
any further consideration of the VCAA would not avail the 
Veteran.  

II. The Merits of the Claim

The Veteran argues that service-connected PTSD is of greater 
severity than was initially assessed at the time of the granting 
of service connection.  For the period from January 9, 1995 (the 
date of filing of the Veteran's claim) to February 29, 1996, the 
Board presently finds that the evidence is in approximate balance 
as to whether the Veteran's whole psychiatric impairment was 
caused by his PTSD, and will therefore grant a 70 percent 
schedular rating.  

The granting of this benefit assigns the Veteran with a 70 
percent evaluation for the mental disorder in question effective 
the date of his claim - January 9, 1995.   Because such an action 
would have resulted from the inception of the claim in the 
Veteran's only service-connected disorder being PTSD, rated as 70 
percent, the Board has considered and will apply 38 C.F.R. 
§4.16(c) (1996), which was applicable when the Veteran filed his 
claim.  This provision mandates that if the only compensable 
service- connected disability is a mental disorder assigned a 70 
percent evaluation, and this mental disorder precluded a veteran 
from securing or following a substantially gainful occupation, 
then the mental disorder should be assigned a 100 percent 
schedular evaluation under the appropriate code. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2010; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, such as here, was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, such as in this 
case, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA amended its regulations for rating mental disorders, such as 
PTSD, effective November 7, 1996.  See 61 Fed. Reg. 52695- 52702 
(1996).  Old section § 4.132 was redesignated as § 4.130.  Both 
the former and current versions of the mental disorder 
regulations are applicable in this case because VA received the 
Veteran's original claim for service connection for PTSD on 
January 9, 1995.  (See VA Form 526, Veteran's Application For 
Compensation or Pension, received on January 9, 1995).  This is 
true even though the revised rating criteria may not be applied 
prior to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002).  See also, 38 C.F.R. § 3.114; 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that were 
pending when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  If applying the new provision would not 
produce retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 
19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 
(1994). 

In initial rating cases, such as this one, where the rating 
criteria is amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased initial rating be warranted under 
the revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 
3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).

Under the previously applicable rating criteria, the evaluation 
for the Veteran's service-connected PTSD was based on the degree 
of impairment of his social and industrial adaptability.  38 
C.F.R. §§ 4.129, 4.132 (1996).

Under the former criteria, the relevant ratings are:

A 30 percent disability rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, the 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment;

A 50 percent rating was assigned when there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels were so 
reduced as to result in considerable industrial impairment;

A 70 percent evaluation was assigned when the Veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment; and

A 100 percent evaluation was warranted where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; or with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or where the Veteran 
was demonstrably unable to obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The criteria for a 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provided three 
independent bases for assignment of a 100 percent schedular 
rating for a psychiatric disorder.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994). 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 (1996) was "qualitative" 
in character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term "definite" 
in a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision. See 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social 
and industrial inadaptability that is "more that moderate but 
less than rather large. "59 Fed. Reg. 4752 (1994), VAOPGCPREC 9-
93.  The Board is bound by this interpretation of the term 
"definite." See, 38 U.S.C.A. § 7104(c) (West 2002).

However, and as noted above, formerly applicable regulations that 
are also applicable here under Kuzma provided that provided that 
if the only compensable service- connected disability is a mental 
disorder assigned a 70 percent evaluation, and this mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, then the mental disorder should 
be assigned a 100 percent schedular evaluation under the 
appropriate code.  38 C.F.R. § 4.16(c) (1996).

The revised rating criteria, in pertinent part, are as follows:

A 10 percent evaluation will be assigned where there is evidence 
of occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication;

A 30 percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events);

A 50 percent rating is assigned where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships;

A 70 percent rating will be assigned where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships; and

A 100 percent rating will be assigned where there is evidence of 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if 
the evidence shows that the Veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate equivalent rating will be assigned.  Id. at 443.  
The Federal Circuit has endorsed the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

As noted below, numerous treatment providers have rendered Global 
Assessment of Functioning (GAF) scores pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
A GAF score of 41 to 50 reflects a serious level of impairment 
(e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  See also 38 
C.F.R. § 4.126(a) (an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); 
Brown v. Brown, 5 Vet. App. 413 (1993).

As noted, VA received the Veteran's initial claim for service 
connection for PTSD on January 9, 1995.  Since this is a 
Fenderson initial rating claim, the Board will analyze the claim 
from January 9, 1995.  

The Veteran's initial claim of service connection for the 
disorder in question was pending for approximately 7 years.  
Although VA medical examinations were conducted during that time, 
the primary focus of those inquiries was the determination as to 
whether the Veteran had PTSD, as the Veteran was also shown to 
have an anxiety disorder, dysthymia, and a personality disorder 
among others.  

In a March 1995 VA examination, the Veteran reported that he had 
just started work with a special program for unemployed.  He 
reported that his last previous employment was in 1990, when he 
worked for the census bureau.  Other information then of record 
indicated that although the Veteran had completed a Bachelor of 
Arts degree, and had various administrative positions, he 
continually either left these positions or was terminated. 

Clinical evaluation in March 1995 showed him to be adequately 
dressed and groomed; in full contact with reality, and oriented 
as to time, place, and person.  His memory was preserved, but his 
intellectual capacities were maintained and his judgment was 
adequate but insight was poor.  Responses were relevant and 
coherent.  The examiners observed that the Veteran's Vietnam 
experiences were not noted to have affected him so severely so as 
to interfere with his overall functioning through his life 
including work, but the Veteran had other circumstances that 
interfered more.  

It was noted that the Veteran became depressed when he recalled 
Vietnam experiences but he was not suicidal or homicidal; nor 
excessively distressed by such experiences.  He was diagnosed as 
having dysthymia and a GAF of 0 was assigned. As to this score, 
the Board accords it no probative value as the tenor of the 
examination report clearly indicates that the examiners were 
focused on the question of the identity of the diagnosis. 

In a January 1997 hearing, the Veteran reported that he had 
recently lost his job, and that he was then having "flashbacks" 
and was prescribed medication for PTSD symptoms.  He asserted 
that his March 1995 VA examination did not account for his PTSD, 
but instead focused on his family difficulties.  

In  June 1997 treatment note, it was noted that the Veteran had 
received counseling due to increased anxiety.  He reported that 
he was then unemployed, but that he did not have much difficulty 
taking care of his brother, who needed assistance only with 
activities of daily living.

In a separate June 1997 VA medical certificate, the Veteran was 
noted to have had an anxiety episode.  He complained of feelings 
of anxiety, "worthlessness" and irritability, and crying 
spells.  He denied suicidal and homicidal ideation and 
hallucinations.  There were no perceptual disturbances noted, and 
the Veteran was oriented "x 3."  

In an August 1997 VA treatment note, the Veteran was noted to be 
depressed, anxious, and tearful.  A depressive disorder "not 
otherwise specified" was noted.  

In a June 1998 statement, the Veteran's treating psychiatrist, 
L.R.M. M. D., reported that he had diagnosed the Veteran with 
PTSD due to his combat service in the RVN.  Dr. L.R.M. concluded 
that the Veteran had PTSD and major depression and that his 
"mood disturbance" was severe enough to have caused marked 
impairment in occupational functioning or in usual relations with 
others.  

Comparison of Dr. L.R.M.'s finding with the March 1995 VA 
examination report, also indicates that the Veteran had last 
worked in 1990 for eight months.  The evidence dated from the 
time of the March 1995 examination to receipt of Dr. L.R.M.'s 
report is uncertain as to whether the Veteran had sustained and 
consistent severity of psychiatric symptoms solely attributable 
to PTSD, as opposed to other disorders.  

Further development of the claim was again just focused on the 
question of whether the Veteran had PTSD.  In February 1998, the 
Veteran underwent a VA mental disorders examination.  He reported 
that he had continuous depression and anxiety, and that he had 
"a lot of problems because he ha[d] to take care of his 
brother."  The examiner noted that the Veteran had "multiple 
somatic complaints."

Clinical examination noted that the Veteran was clean, adequately 
dressed and groomed.  He was alert and oriented "x3."  Although 
his mood was "somewhat depressed" and his affect was 
constricted, his attention, concentration and memory were noted 
to be good and his speech was clear and coherent.  The examiner 
noted that the Veteran was not hallucinating, and he was not 
suicidal or homicidal.  His insight and judgment were noted to be 
"fair," and he exhibited good impulse control  The examiner 
noted that the Veteran was considered competent to handle VA 
funds.  He was diagnosed as having dysthymia with anxiety 
features and having "dependent personality traits."  A GAF of 
70 was assessed.    

However, in December 1998 a statement was received from a master 
of social work at the VA Medical Center, who related the 
Veteran's report that he had not been involved in any "gainful 
activity" since March 1996, and that prior to that time he had 
instability in his job performance which he related to 
exacerbation of his "emotional condition."  The writer noted 
that the Veteran had then-present complaints of difficulties in 
concentrating and sleeping, and frequent crying spells.

A June 2001 VA medical progress note indicated that the Veteran 
was then "unable to work" and that a GAF of 45 was assigned. A 
psychologist's note reflects that he was then diagnosed with 
PTSD, and that he had continued irritability, insomnia, 
anhedonia, exaggerated startle response and avoidance of war-
related thoughts and activities.  

Given the uncertainty of the Veteran's level of impairment 
resulting from PTSD, in June 2007 the Board directed that the 
Veteran undergo a retrospective examination to determine the 
level of psychiatric impairment resulting from PTSD from 1995 to 
the present.  

In November 2007, a VA psychiatric examiner reviewed the claims 
folder, the Veteran's medical records, and the Board's remand 
directives.  After conducting a comprehensive review of these 
materials and an interview with the Veteran, the physician 
reported that the Veteran had poor concentration with 
forgetfulness, hypervigilance, severe social isolation, and a 
depressive and anxious mood.  She reported that the Veteran had 
chronic PTSD and assessed a GAF score of 45, which she noted as 
being indicative of "serious symptoms or any serous impairment 
in social, occupational or school functioning."  

Critically to the Board's present inquiry, she opined that the 
Veteran had been severely dysfunctional since 1995, and that his 
GAF had been "50 or lower" for this period.  She further opined 
that the Veteran's dysfunction had been the direct result of 
PTSD.  

The Board has carefully considered whether further inquiry should 
be conducted to ascertain more fully the extent of PTSD as 
opposed to other non-service-related disorders, but finds that 
further inquiry would not be of assistance, given the November 
2007 medical report.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- service-
connected condition, the provisions of 38 C.F.R. § 3.102 mandates 
that reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be attributed to 
the service- connected condition).  

The record shows that while the Veteran was employed as of March 
3, 1995, his involvement was in a "special program for 
unemployed people."  (See March 1995 VA examination report).  It 
is clear that the Veteran was not then having marked difficulties 
in both employment, although examiners did not document that he 
was having totally incapacitating episodes due to psychiatric 
symptoms, as the Veteran continued to care for his brother and 
father.  Although his GAF scores were inconsistent, both the 
evidence of record and the January 2007 VA examiner's report 
indicate that for the period beginning January 9, 1995 the 
Veteran displayed sever dysfunction of his mental capacities.  
Thus, the Board finds that for the period from January 9, 1995 to 
February 29, 1996, the Veteran's PTSD-related symptoms more 
nearly resemble that of severe and industrial impairment that 
warrants an initial 70 percent evaluation under the former 
psychiatric rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). 

The granting of this benefit assigns the Veteran with a 70 
percent evaluation for the mental disorder in question effective 
the date of his claim - January 9, 1995.   Such action would have 
resulted in the Veteran's only service-connected disorder being 
PTSD, rated as 70 percent from the inception of the claim.  The 
former provisions of 38 C.F.R. § 4.16(c)(1996) are no longer 
applicable.  However, under Kuzma, the Board must generally apply 
the law applicable at the time of the filing of the claim.  Under 
38 C.F.R. § 4.16(c)(1996), if the only compensable service-
connected disability was a mental disorder assigned a 70 percent 
evaluation, and this mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, then 
the mental disorder was to be  assigned a 100 percent schedular 
evaluation under the appropriate code. 

The factual and medical evidence is in approximate balance as to 
this question.  Again, under Mittleider, the whole of the 
Veteran's psychiatric impairment is attributed to the service-
connected PTSD.  Although the Veteran's symptoms for the period 
beginning January 9, 1995, do not show or approximate symptoms 
supportive of a 100 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and the General Rating Formula for 
Psychoneurotic Disorders applicable in 1996, the record is in 
approximate balance as to whether the Veteran was precluded from 
securing or following a substantially gainful occupation.  



ORDER

For the period beginning January 9, 1995, a 100 percent 
evaluation for PTSD is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


